Citation Nr: 1742764	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, granted service connection for bilateral hearing and assigned a noncompensable evaluation, effective July 1, 2013.  The Veteran appealed for a higher initial evaluation.  


FINDING OF FACT

In a September 2017 correspondence, the Veteran notified the Board of his intention to withdrawn his claim for a higher initial evaluation for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  

In a September 2017 correspondence, the Veteran notified the Board of his desire to withdraw his appeal for entitlement to an initial compensable evaluation for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


ORDER

The appeal as to entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.  




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


